Citation Nr: 1137517	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  11-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cold injury residuals to the right lower extremity.  

2.  Entitlement to a disability rating in excess of 30 percent for cold injury residuals to the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision rendered by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

The record reflects that the RO is separately developing claims of entitlement to service connection for hearing loss, tinnitus, and post-traumatic stress disorder (PTSD).  With respect to the claim for PTSD, during the hearing before the undersigned, the Veteran described psychiatric symptomatology other than PTSD that he attributed to his service-connected cold weather residuals.  In cases such as these, the Court has instructed that the claim should be broadly characterized, so all relevant psychiatric symptomatology is considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by VA to be within the scope of the filed claim).  As such, the RO should develop the claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Board does not have jurisdiction over the claim and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Cold weather residuals of the right lower extremity results in pain, numbness, cold sensitivity, nail abnormalities, color changes, hyperhidrosis, x-ray evidence of osteoarthritis, and mild peripheral neuropathy.  

2.  Cold weather residuals of the left lower extremity results in pain, numbness, cold sensitivity, nail abnormalities, color changes, hyperhidrosis, x-ray evidence of osteoarthritis, and mild peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for cold weather injury of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2010).

2.  The criteria for a disability evaluation in excess of 30 percent for cold weather injury of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2010).

3.  The criteria for a separate 10 percent disability evaluation for peripheral neuropathy affecting the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Codes 7122, 8721 (2010).

4.  The criteria for a separate 10 percent disability evaluation for peripheral neuropathy affecting the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Codes 7122, 8721 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Further, the Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Here, the Veteran was sent a letter dated in April 2009.  The letter to the Veteran addressed all pertinent notice elements delineated in 38 C.F.R. § 3.159.  He was also provided information concerning how VA determines disability ratings and effective dates.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran was afforded an opportunity to set forth his contentions during the hearing before the undersigned.  In addition, the Veteran identified VA outpatient treatment records in connection with the claims.  VA obtained those records and they are associated with the Veteran's claims file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided VA examinations in April 2009 and July 2010.

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2010).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology; such a result would overcompensate him or her for the actual impairment of earning capacity.  See 38 C.F.R. § 4.14 (2010); See Esteban v. Brown, 6 Vet. App 259 (1994).  As noted above, words such as "mild" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).   

Here, the record reflects that the Veteran served eleven months in Korea.  He was wounded during combat operations and is the recipient of the Purple Heart medal, among others.  By an original rating decision issued in October 2002, service connection was established for residuals of a shell fragment wound to the neck and back of the head, and for residuals of a cold weather injury to the right and left lower extremities.  An initial 30 percent evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7122, for each lower extremity affected by the cold weather residuals.  

In February 2009, the Veteran initiated the current claim for increase for the cold weather residuals.  

Diagnostic Code 7122 establishes a maximum disability evaluation of 30 percent for where the affected parts manifest arthralgia or other pain, numbness, or cold sensitivity plus at least two of the following additional symptoms: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular lesions, or osteoarthritis).  It cannot serve as a basis upon which to assign the Veteran a higher rating, as he already is in receipt of this disability evaluation for each lower extremity.

A separate rating rather than a higher rating may still be appropriate, however.  Note 1 following Diagnostic Code 7122 provides that amputations of fingers or toes as well as complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy shall be rated under other Diagnostic Codes.  This note further provides that other disabilities that may be diagnosed as the residual effects of the cold injury, such as Raynaud's phenomenon, muscle atrophy, etc. also shall be under other Diagnostic Codes unless they are used to support an evaluation under Diagnostic Code 7122.  

Here, on VA examination in April 2009, there was no history of amputations.  There was evidence of pain, numbness, and cold sensitivity, tissue loss, manifested by the peeling of skin along the feet, hyperhidrosis of the feet, color changes, and nail abnormalities.  There was no evidence of Raynaud's syndrome.  Significantly, a detailed sensory, peripheral pulse, and x-ray examination also yielded evidence of peripheral neuropathy and degenerative osteoarthritis of both feet and ankles.  

This evidence supports the assignment of the 30 percent disability ratings for each lower extremity.  While there was x-ray evidence of osteoarthritis, a separate evaluation for such is not warranted as the rating criteria specifically include reference to osteoarthritis.  Significantly, however, since there is evidence of peripheral neuropathy associated with the cold weather injury, the Board finds that separate ratings are warranted.  

Peripheral neuropathy of the right and left lower extremity is rated as analogous to neuralgia of the external popliteal nerve under Diagnostic Code 8721.  See 38 C.F.R. §§ 4.20, 4.124, 4.124a (2010) (providing that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Under DC 8721 (neuralgia) a 10 percent evaluation is afforded for mild or moderate incomplete paralysis of the external popliteal nerve.  Severe incomplete paralysis is evaluated as 20 percent disabling.  Complete paralysis is evaluated as 30 percent disabling and involves paralysis, with foot drop and slight droop of first phalanges of all toes, such that the foot cannot dorsiflex, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes will be rated as 40 percent disabling.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  

Here, in assessing the peripheral neuropathy of the bilateral lower extremities, the VA examiner in July 2010 noted that the right lower peroneal nerve resulted in decreased pain/pinprick to the ankle and heel and decreased sensation to light touch.  The left foot showed decreased sensation to pain/pinprick to the dorsal aspect of the foot.  Sensation to light touch, however, was normal.  There was no evidence of hammertoe, claw toe or other deformity in flexion or extension.  Similar findings were made during VA examination in April 2009.  

Given these findings, the Board finds that the disability most closely approximates the criteria for a 10 percent rating, but not greater.  In essence, while there is a diagnosed disability manifested by peripheral neuropathy, it is only mild in severity.  Severe incomplete paralysis or complete paralysis are not demonstrated.  

Finally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

Here, the Veteran's symptoms of cold injury residuals are squarely addressed by the 30 percent disability rating criteria.  In addition, to the extent that they are not adequate, the assignment of separate 10 percent for peripheral neuropathy addresses the symptoms of the disabilities.  There are no aspects of these disabilities not contemplated by the schedular criteria.  

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disabilities at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Rather, the VA outpatient treatment records note treatment with prescribed medication but do not indicate an unusual disability picture.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.


ORDER

A disability evaluation in excess of 30 percent for cold injury residuals to the right lower extremity is denied. 

A disability evaluation in excess of 30 percent for cold injury residuals to the left lower extremity is denied. 
  
A separate 10 percent disability evaluation for peripheral neuropathy to the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  

A separate 10 percent disability evaluation for peripheral neuropathy to the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


